DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-13, 15-22, 26-31, and 33 are pending. Claims 15-22 and 26-29 have been withdrawn from consideration.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.

Drawings
Examiner Note: The black and white drawings filed on December 29, 2017 are accepted, but the color drawings filed on December 29, 2017 are not accepted as applicant did not petition for entry. 
Drawing filed on December 29, 2017 contains color drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection. 
Applicant's arguments filed on November 3, 2021 have been fully considered but they are not persuasive. 
Applicant preemptively argued the combination of Minamoto and Feng, referring to the rejection made on October 22, 2021 on its parent case 14815424. 
1) Applicant argued that modifying Minamoto by Feng would be an impermissible hindsight reasoning. Regarding its parent case 14815424, Applicant considered that the Examiner failed to set forth a prima facie case of obviousness by not providing rationale why the modification would have been obvious. Applicant also considered that Minamoto does not suggest that such a modification is possible or beneficial. Applicant argued that the modification would be unnecessary. 
These arguments have been fully considered but are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Feng also discloses a filter unit 21, 22, and 23, removably mounted on phototherapy device 14 and the optical matrix 22 with different UV transmittance may be replaced with another optical matrix (page 5, paragraph 2). 
It would have been obvious to one of ordinary skill in the art, to modify Minamoto, by incorporating the housing with single cavity, optical matrix mounted on one side of the housing, and the housing directly connectable to the phototherapy device, because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, Minamoto’s filter unit and Feng’s housing and optical matrix perform the same general and predictable function, the predictable function being removably mountable to the phototherapy device for disassembly and replacement of filter parts and providing a matrix of various UV transmittances. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Minamoto’s filter unit by replacing it with Feng’s housing with single cavity and optical matrix. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Additionally, Minamoto disclose that the filter unit 17 is removably mounted, but is silent regarding the specific details of the filter unit made connectable to the phototherapy device 20. Feng teaches the mechanical connection of the dosimetry device and the phototherapy device via T-shaped buckle and a T-shaped snap groove, which can be incorporated into Minamoto for easy attachment and 
Based on the above rationale, Minamoto as modified by Feng as set forth in this Office Action is not a hindsight reasoning, and the rationale explains why the modification would have been obvious. 
2) Applicant also argued that Feng does not overcome deficiency of Minamoto not being directly connectable at a distal end to a hand piece of a phototherapy apparatus. Applicant considered that the first end of an alleged housing of Feng is not releasably connected directly to an alleged distal end of a handpiece as recited in claim 1. Applicant argued that the first flat end of the alleged housing is not “releasably connected directly” with the alleged apparatus, because no connecting mechanism exists in Feng to connect the first end of the alleged housing to the alleged apparatus. At best, Feng contacts the alleged housing.
This argument has been fully considered but is not persuasive.
Applicant’s argument that the first end of the sidewall of the Feng is not connecting directly to the apparatus via a connecting mechanism at the first end of the housing but is merely making contact via a buckle (a fastener) placed in another location in the housing is not persuasive, because a connecting mechanism at the first end is not claimed. 
 The claim limitation “the first end of the sidewall configured to be releasably connected directly to a distal end of a hand piece of the phototherapy apparatus” only requires the first end of the sidewall and the distal end of the handpiece to connect and disconnect. Feng discloses the first end of the sidewall and the distal end of the handpiece connecting and disconnecting via T-shaped buckle and a T-shaped snap groove 13. The claim doesn’t recite a connecting mechanism (e.g., a latch or a tab) to be formed on the first end of the sidewall that fastens the device on and off. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 11, 12, 13, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, in view of Feng et al. (CN 201230877 – – please refer to translated version for citation and original version for drawings, foreign documents submitted previously, dated October 2, 2018), hereinafter “Feng”. 
Re Claim 1, Minamoto discloses a dosimetry device (para. [0010], [0011] an instrument for UV light including a plurality of light-shielding filters each having different UV radiation transmittance) that is connectable to a phototherapy apparatus (para. [0022]-[0026], figs. 1, 2, 3, 4A, 4B, para. [0031] discloses a dosimetry device 17 removably mounted on filter mount 39 of casing 20 for covering light source 16) to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (“to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose” is an intended use. Minamoto’s device is capable of performing the function. Para. [0029] discloses an apparatus used to examine the MED), the dosimetry device comprising: 
a housing having a first end and a second end of the housing, the first end of the housing configured to be releasably connected directly to a distal end of a hand piece of the phototherapy 
an optical matrix including a plurality of transmissive regions that are formed within the housing (para. [0039], fig. 3 discloses that filter unit 17 has nine light-shielding filters 18 having respective different transmittance for the UV radiation emitted from light source 16), 

    PNG
    media_image1.png
    446
    653
    media_image1.png
    Greyscale

wherein at least one of the transmissive regions includes at least one of a metallic, multi- dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the housing and the at least one of the transmissive regions (para. [0042] discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate. The amount of radiation that is transmitted through each light-shielding filter 18 is controlled by the thickness of the film of chromium. Chrominum coating reads on “a metallic coating configured to reduce an intensity of the UVB light”; para. [0032], [0034], [0039] discloses that the optical matrix is configured to pass through different intensities of the UVB light), and 
wherein each of the plurality of light transmissive regions each permits a different transmission of the UVB light to pass therethrough and contact the treatment area of the diseased skin (para. [0039], fig. 3 discloses that filter unit 17 has nine light-shielding filters 18 having respective different transmittance for the UV radiation emitted from light source 16).  

However, Feng discloses a dosimetry device comprising the housing (fig. 2, panel 20) having a sidewall extending between a first end having a single opening extending therethrough and a second end having a single opening extending therethrough delimiting the sidewall defining a body that has a single interior cavity extending between the first end and the second end of the sidewall of the housing that is devoid of a light source arranged therein, the opening at the first end and the opening at the second end being contiguous to the interior cavity, and the first end of the sidewall configured to be releasably connected directly to a distal end of a hand piece of the phototherapy apparatus (see the annotated figure below; page 1 discloses “the panel provided with a form piece for the light emitted by the lamp tube to pass through. The form sheet includes a plurality of forms of different transmittances”; page 5, paragraph 2, The housing of the dosimetry device is connected to the apparatus by fitting a T-shaped buckle 13 on the apparatus into a T-shaped snap groove 212 of the panel frame 21 for easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient.); and the optical matrix being at least one of connected to and formed within the housing at the second end of the sidewall of the housing (see the annotated figure below).  

    PNG
    media_image2.png
    713
    469
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    597
    553
    media_image3.png
    Greyscale

	 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by including a housing having a sidewall extending between a first end having a single opening extending therethrough and a second end having a single opening extending therethrough delimiting the sidewall defining a body that has a single interior cavity extending between the first end and the second end of the sidewall of the housing that is devoid of a light source arranged therein, the opening at the first end and the opening at the second end being contiguous to the interior because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, Minamoto’s filter unit and Feng’s housing and optical matrix perform the same general and predictable function, the predictable function being removably mountable to the phototherapy device for disassembly and replacement of filter parts and providing a matrix of various UV transmittances. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Minamoto’s filter unit by replacing it with Feng’s housing with single cavity and optical matrix. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Minamoto discloses the housing releasably connected directly to a distal end of a handpiece of a phototherapy apparatus (para. [0039] discloses that filter unit 17 is removably mounted on filter mount 39 on one side of casing 20), but is silent regarding the details of the mechanical connection between the housing and the handpiece.
	Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by incorporating releasably connectable mechanical connection using a T-shaped buckle and a T-shaped snap groove between the dosimetry device and the phototherapy apparatus, as taught by Feng, for the purpose of easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient (page 5, paragraph 2). Additionally, such a modification is the result of simple substitution of one known element for another producing a predictable result. 
Re Claim 9, Minamoto discloses that the transmission of light passing through the transmissive regions ranges from about 20% in one region up to about 100% in another region (para. [0039] discloses light shielding filters 18 and opening 31 are linearly arrayed such that their transmittances for the UV radiation are successively arranged from 10% to 100%).  
Re Claim 10, Minamoto discloses that the transmission of light passing through the transmissive regions ranges from about 0% in one region up to about 90% in another region (para. [0039] discloses that the transmittances for the ultraviolet radiation of light-shielding filters range from 10% to 90% at intervals of 10%; para. [0043] discloses that filter unit 17 has integral continuous land 33 disposed around light-shielding filters 18, which reads a region that let 0% of an intensity of the light pass through).  
Re Claim 12, Minamoto discloses that each of the plurality of transmissive regions of the optical matrix are square, rectangular, circular or ovoid (para. [0042], fig. 3 discloses that light shielding filters 18 and opening 31 are circular).  
Re Claim 13, Minamoto discloses each of the transmissive regions include at least one of a metallic, multi-dielectric and a dielectric coating or volume absorbing materials in a UVB range (para. 
Re Claim 30, Minamoto discloses that the hand piece is configured to transmit the UVB light to the dosimetry device (para. [0032], [0034], [0039] discloses the handpiece configured to transmit the UVB light).  
Re Claim 11, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that the matrix is rectangular (para. [0037], fig. 3 discloses that light shielding filters 18 and opening 31 are linearly arrayed). 
Minamoto is silent regarding the matrix being substantially square, but Minamoto discloses that “[t]hough light-shielding filters 18 and opening 31 are shown as being linearly arrayed, they may be arranged in any of various different patterns, e.g., a pattern represented by a plurality of columns, a pattern represented by a plurality of radial arms, a pattern represented by a circle, etc.” (para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by Feng, by configuring the matrix to be substantially square, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Re Claim 31, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claims 1 and 30. 

	Minamoto is silent regarding the housing of the dosimetry device further including at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece.  
However, Feng discloses a dosimetry device (page 1 discloses “the panel provided with a form piece for the light emitted by the lamp tube to pass through. The form sheet includes a plurality of forms of different transmittances”) comprising a housing (page, 1, fig. 2, panel 20) and an optical matrix (page 4, form piece 22), and teaches the housing of the dosimetry device further including at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece (page 5, paragraph 2, fig. 2, The housing of the dosimetry device is connected to the apparatus by fitting a T-shaped buckle 13 on the apparatus into a T-shaped snap groove 212 of the panel frame 21 for easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by adding to the housing of the dosimetry device at least one tab, the at least one tab being configured to releasably connect the housing of the dosimetry device to the hand piece, as taught by Feng, for the purpose of easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient (page 5, paragraph 2).
such a modification is the result of simple substitution of one known element for another producing a predictable result. Minamoto’s filter unit is removably mounted on filter mount 39 on one side of the phototherapy device 20, and Feng’s dosimetry device is also removably connected to the photherapy device. Both structures perform the same general and predictable function, the predictable function being removably mountable to the phototherapy device for disassembly and replacement of filter parts. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Minamoto’s connection structure with Feng’s connection structure. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Re Claim 33, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claim 1.
Minamoto discloses that the housing is rectangular (fig. 3 shows that the housing is rectangular). 
Minamoto is silent regarding the housing being cylindrical.
Para. [0029] of the instant specification discloses that “the shape of the housing 22 can be any shape, including, but not limited to, square, rectangular, elliptical, triangular, and trapezoidal”. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by Feng, by configuring the housing to be cylindrical, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, as modified by Feng et al. (CN 201230877 – please refer to ), hereinafter “Feng”, and further in view of Wang (CN 202151357 – Translation document provided by Applicant dated 04/13/2018). 
Re Claim 4, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate (para. [0042]), but Minamoto is silent regarding the glass plate being fused silica. 
However, Wang discloses a dosimetry device that is connectable to a phototherapy apparatus to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (abstract, “The utility model discloses an MED (Minimal Erythema Dose) detecting piece used for ultraviolet phototherapy”), the dosimetry device comprising: 
a housing (para. [0064], fig. 6, and fig. 7, the minimum erythema detecting chip 100 is composed of a base plate 140 and a frame-shaped spacer 142 – frame gasket 142 is considered a housing,  [0007], UV lamp, [0068], UVB UV lamps); and 
an optical matrix including a plurality of transmissive regions that are formed within the housing (abstract, “The MED detecting piece comprises a plurality of irradiation holes which form a plurality of detecting areas with different transmissions to ultraviolet rays”; para. [0014], each of the plurality of detection regions has a non-identical attenuation device in order to achieve the different transmittance. Further, the attenuation device is patterned barrier to UV rays),  
wherein at least one of the transmissive regions includes at least one of a metallic, multi-dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the at least one of the transmissive regions and wherein the plurality of transmissive regions comprises fused silica (para. [0056] discloses that each transmissive region is made of glass that is transparent to UV radiation, such as quartz glass, to deposit chromium films of the desired thickness on 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by Feng, by configuring the circular glass plate of Minamoto to be fused silica, as taught by Wang, because such a modification would have been obvious to try.  More specifically, Wang’s fused silica is one of a predictable and ascertainable group of similar features that address the design need of providing a UV transparent material onto which metallic coating can be deposited with a reasonable level of success. Therefore, it would have been obvious to try to modify Minamoto’s glass plate to include Wang’s fused silica since one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Re Claims 5 and 6, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claim 1. 
Minamoto discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate (para. [0042]), but Minamoto is silent regarding the plurality of transmissive regions comprising UV transmitting plastic, wherein the transmitting plastic is acrylic or cyclic olefin copolymer.
However, Wang discloses a dosimetry device that is connectable to a phototherapy apparatus to apply a targeted dose of UVB light to a treatment area of diseased tissue to determine a minimal blistering dose (abstract, “The utility model discloses an MED (Minimal Erythema Dose) detecting piece used for ultraviolet phototherapy”), the dosimetry device comprising: 
a housing (para. [0064], fig. 6, and fig. 7, the minimum erythema detecting chip 100 is composed of a base plate 140 and a frame-shaped spacer 142 – frame gasket 142 is considered a housing,  [0007], UV lamp, [0068], UVB UV lamps); and 
The MED detecting piece comprises a plurality of irradiation holes which form a plurality of detecting areas with different transmissions to ultraviolet rays”; para. [0014], each of the plurality of detection regions has a non-identical attenuation device in order to achieve the different transmittance. Further, the attenuation device is patterned barrier to UV rays),  
wherein at least one of the transmissive regions includes at least one of a metallic, multi-dielectric and a dielectric coating that is configured to reduce an intensity of the UVB light passing through the at least one of the transmissive regions and wherein the plurality of transmissive regions comprises fused silica (para. [0056] discloses that each transmissive region is made of glass that is transparent to UV radiation, such as quartz glass, to deposit chromium films of the desired thickness on the glass surface, and the amount of radiation transmitted from each region is controlled by the thickness of the chromium film).
Wang also discloses that the plurality of transmissive regions is made of acrylic resin which is variously colored or doped with 9 pieces each having an ultraviolet transmittance of 10% to 90% at intervals of 10% (para. [0054]). Wang also discloses that the plurality of transmissive regions are made of a transparent resin, resin material or glass which is variously dyed, doped or surface-treated to achieve different transmittance to ultraviolet light (para. [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by Feng, by configuring the plurality of transmissive region to comprise UV transmitting plastic, wherein the transmitting plastic is acrylic or cyclic olefin copolymer, as taught by Wang, because such a modification would have been obvious to try. More specifically, Wang’s acrylic UV transmitting plastic is one of a predictable and ascertainable group of similar features that address the design need of providing a UV transparent material onto which coating can be deposited with a reasonable level of success. Therefore, it would have been obvious to try to modify Minamoto’s glass .

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/V.V.H./
Vynn Huh, November 30, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792